—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 1, 1996, convicting defendant, after a jury trial, of three counts of criminal possession of a controlled substance in the first degree and one count of conspiracy in the second degree, and sentencing him to a term of 20 years to life to be served consecutively to two concurrent terms of 15 years to life and a concurrent term of 8Vs to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence connecting defendant to the crimes of which he was convicted, including tape recordings of wiretapped conversations in which defendant’s identity was established by a witness who was familiar with his voice.
Defendant’s claim that the court’s restrictions on counsel’s cross-examination of the People’s witnesses deprived him of a fair trial is unpreserved because of defendant’s failure to make sufficient offers of proof (see, People v George, 67 NY2d 817), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly exercised its discretion in limiting cross-examination because the line of inquiry was repetitive, and served to confuse the jurors and divert their attention to collateral matters (see, People v Hudy, 73 NY2d 40, 56-57).
*239We perceive no abuse of sentencing discretion. Concur— Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.